DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Opportunity 
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is related to utilizing of machine-learning attribution models to generate accurate attribution for a touchpoint. 
Claims 1-20 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., non-transitory computer-readable medium and system) and process (i.e., a method). 
 Although claims 1-20 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
Claim 1 recite generating touchpoint path (touchpoint sequence and conversion indicator), generating attention weights (indicating a conversion significance), utilizing a touchpoint attribution neural network (to generate the attention weight) and providing (for display) touchpoint attributions (based on the attention weights).

Claim 15, recite generate digital touchpoint predictions (by utilizing attribution attention neural network), generating attention weight.  
The limitation of generating and providing covers certain methods of organizing human activity but for the recitation of generic computer components. That is, other than reciting  utilizing neural network (model) in claim 1 and a processor in claim 15, nothing in the claim element precludes the step from practically being commercial or legal interaction including agreements in the form of contracts, legal obligations; advertising etc., (determining conversion from advertisement in different media channels). Using a neural network (attribution) for generating vector (features) generating the weight is a process that under its broadest reasonable interpretation, covers performance of the limitation as to how to determine the weight of the touchpoints (media channels). For example, a user can generate the media channels (touchpoint path) the users followed to reach a conversion can generate and determine the attribute of each touch point to generate weight based on the path to the conversion. Accordingly, the claim recites an abstract idea. In its broadest interpretation, the claimed steps of generating a path, identifying a conversion, generating weights covers advertising and determining of advertising effectiveness, which falls with the “Certain Methods of organizing Human Activity) grouping of the abstract idea. According, the claim recites an abstract idea
Step 2A prong two (for determining whether the Abstract idea is integrated into practical application). 

Step 2B (Not significantly more than the abstract ideas).
Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claim, as indicated above, recite the additional element of processor and a model. However, the elements are recited at high level of generality and given the broadest reasonable interpretation are simply generic computers performing generic computer function of generating and determining. The specification makes clear that the components and their functions, considered individually or in combination, are well-known, routine and conventional (see background). As noted above, the additional elements provide a general linking to a particular technological environment or field of use. The claims do not invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements only perform well-understood, routine, conventional computer functions. Therefore, these additional elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  The claim is directed to an abstract idea. 
Dependent claims 2-5, 7-14, and 16-20 merely add further details of the abstract elements recited in independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea itself. Accordingly, dependent claims 2-5, 7-14, and 16-20, are patent ineligible. Hence, claims 1-20 are not patent eligible.
The following references are included to note the well-known, routine, conventional nature of the additional elements:

“Deep LSTM with Attention for Message-level and Topic-based Sentiment Analysis”; Christos Baziotis et al.; 2017.
“CNN-RNN: A unified framework for multi-label image classification”; Jiang Wang et al.; April 15, 2016.
“Digital Attribution Primer 2.0”, 2016 Interactive Advertising Bureau Attribution Primer 2.0; 
Response to Arguments
Applicant's arguments filed 6/2/21 have been fully considered but they are not persuasive.  
Applicant argues that the claim does not recite a method of organizing human activity. Applicant asserts that the claim limitations which corresponds to improving accuracy and efficiency in determining digital touchpoint attribution rather than to organizing human activity. However, the specification in the background, discloses that some conventional digital content dissemination system utilize first touch attribution, last touch attribution, equal linear weight attribution, strict time decayed attribution and position-based attribution… however this method which often led to ignoring one or more relevant factors (e.g. fluid, complex interactions between digital media channels over time, user characteristics and past user behavior and/or time lapse between events).  The specification teaches the use of a deep learning attribution attention neural network to identify a touchpoint attribution system that generates and utilizes a touchpoint attribution attention neural network to identify significant touchpoints and measure performance of touchpoints in digital content campaigns that utilize multiple media channel and touchpoint. . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






YR
/YEHDEGA RETTA/Primary Examiner, Art Unit 3688